Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge (Hovorka GB 2436873, to applicant Cambridge Enterprise Limited, "Cambridge" herein) in view of Keenan (US 20140066884).
Regarding Claim 1, Cambridge teaches an automated system of regulation of a patient's blood sugar, comprising: 
a blood sugar sensor (Pg. 1 second paragraph "is measured by glucose sensor"); 
an insulin injection device (automated insulin dosing device in Fig 1); and 
a processing and control unit (Fig 3, 102) configured for predicting the future evolution of the patient's blood sugar from a physiological model and of controlling the insulin injection device by taking the prediction into account (Pg. 13), wherein the processing and control unit is configured for: 
a) implementing a step of automatic calibration of the physiological model by taking into account a history of the blood sugar measured by the sensor during a past observation period (Pg. 17, teaches that the device automatically takes glucose measurements and 
b) at the end of the calibration step, determining whether the model is satisfactory or not based on at least one numerical indicator representative of an error between the blood sugar estimated based on the model and the real blood sugar measured by the sensor (Pg. 18 teaches an error estimation model);
Cambridge does not teach the control unit configured for 
c) if the quality of the model is not satisfactory, controlling the insulin injection device without taking into account the prediction made from the model.
Keenan teaches [0562] an insulin infusion system, where if the quality of the model is not satisfactory (when a calculated error exceeds a threshold), controlling the insulin injection device without taking into account the prediction made from the model ( [0562] teaches that when a calculated error exceeds a threshold amount then an alarm is generated and the device may switch from a closed loop system to an open loop mode; also see [0545] teaching that the open loop mode may be a preprogramed basal rate, which is different than the model of the closed loop system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Cambridge to control the insulin injection device without taking into account the prediction made from the model if the quality of the model is not satisfactory as taught by Keenan. Doing so would allow for the device to continue to operate in a safe mode with reduced insulin delivery [0562].
Regarding Claim 2, Cambridge does not teach a system wherein said at least one numerical indicator comprises an indicator m representative of the area between a first curve g representative of the time variation of the blood sugar estimated based on the model over the 
Keenan teaches [0574] a system wherein said at least one numerical indicator comprises an indicator m representative of the area between a first curve g representative of the time variation of the blood sugar estimated based on the model over the observation period, and a second curve g representative of the time variation of the blood sugar measured by the sensor over the observation period (Reference equation 78, Terr is the area between the simulated glucose level and the modeled glucose level curves).
Cambridge teaches a controller that is capable of determining whether a model is satisfactory based on a numerical indicator (Pg. 18 teaches an error estimation model). Keenan teaches a specific indicator representative of the area between the simulated glucose level and modeled glucose level. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the numerical indicator of Cambridge in include an indicator m representative of the area between a first curve g representative of the time variation of the blood sugar estimated based on the model over the observation period, and a second curve g representative of the time variation of the blood sugar measured by the sensor over the observation period as taught by Keenan. Doing so would allow for a model that can determine if there is a faulty sensor [0574].
Regarding Claim 3, the combination of Cambridge and Keenan teaches all limitations of claim 2 mentioned above. Cambridge further teaches a system wherein indicator m is defined by an equation (Fig 5 shows the actual and predicted models graphed, which is interpreted as the two g(t) equations), where t is a discretized time variable, to is the time of the beginning of the observation phase, and to + ∆T is the end time of the observation phase (In Fig 5 it can be 
Regarding Claim 4, the combination of Cambridge and Keenan teaches all limitations mentioned above. Cambridge further teaches (Fig 5) a system wherein said at least one numerical indicator comprises an indicator m1 representative of the difference between the blood sugar estimated based on the model and the blood sugar measured by the sensor at a given time (Pg. 18; second paragraph).
Regarding Claim 7, the combination of Cambridge and Keenan teaches all limitations of mentioned above. Cambridge further teaches the system wherein, at step c), the insulin injection device is controlled to deliver preprogrammed insulin doses corresponding to a reference basal rate prescribed to the patient (see [0562] teaching that if the error exceeds a threshold the device may switch from a closed loop system to an open loop mode. Also see [0545] teaching that the open loop mode may be a preprogramed basal rate). 
Regarding Claim 10, Cambridge teaches a method of automated regulation of a patient's blood sugar, comprising: a step of calculating, by means of a processing and control unit (102), a prediction of the future evolution of the patient's blood sugar based on a physiological model (Fig 5 and 6); and a step of control of an insulin injection device by taking into account this prediction, the method further comprising: 
a) a step of automatic calibration of the physiological model (108) by taking into account a history of the blood sugar measured by the sensor during a past observation period (Pg. 17, Cambridge teaches that the device automatically takes glucose measurements and calculates infusion rates every 1-4 hours. Cambridge also teaches in Pg. 18 that the model takes prior glucose measurements into account.); 

Cambridge does not teach the method step “c) if the quality of the model is considered unsatisfactory, a step of control of the insulin injection device without taking into account the prediction made from the model.” 
Keenan teaches [0562] a method where if the quality of the model is considered unsatisfactory, a step of control of the insulin injection device without taking into account the prediction made from the model ([0562] teaches an insulin infusion system, where if an calculated error exceeds a threshold amount then an alarm is generated and the device may switch from a closed loop system to an open loop mode; also see [0545] teaching that the open loop mode may be a preprogramed basal rate which is different than the closed loop model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Cambridge to control the insulin injection device without taking into account the prediction made from the model if the quality of the model is not satisfactory as taught by Keenan. Doing so would allow for the device to continue to operate in a safe mode with reduced insulin delivery [0562].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge (Hovorka GB 2436873) in view of Keenan (US 20140066884) as applied to claim 1 above, and further in view of Atlas (US Patent Pub 20120123234).
Regarding Claim 6, the combination of Cambridge and Keenan teaches all limitations of mentioned above. The combination does not teach the system wherein, at step c), the control of 
The combination teaches that the insulin injection device is controlled by an open loop mode or a safer mode (Keenan [0562]) however it does not teach a MPC based on a simplified physiological model.
Atlas teaches [0018-0019] that an MPC is a common model and technique used for artificial pancreas treatments. It further teaches how the MPC is calculated from a simplified physiological model (a mathematical equation based on glucose levels and carbohydrate consumption; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Cambridge and Keenan to control of the insulin injection device is a model predictive control based on a simplified physiological model as taught by Atlas. Doing so would provide a conventional approach to evaluate the dosage the device should set (Atlas [0027]). 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge (Hovorka GB 2436873) in view of Keenan (US 20140066884) as applied to claim 1 above, and further in view of Hovorka ("Nonlinear model predictive control of glucose concentrations in subjects with type 1 diabetes").
Regarding Claim 8, the combination of Cambridge and Keenan teaches all limitations of mentioned above. The combination does not teach a system wherein the physiological model comprises a differential equation system describing the time variation of a plurality of state variables, and wherein step a) of automatic calibration of the model comprises a step estimation of parameters of the differential equation system by minimization of a quantity representative 
Hovorka teaches a system wherein the physiological model comprises a differential equation system describing the time variation of a plurality of state variables (Section 2, “Model of glucose and insulin kinetics), and wherein step a) of automatic calibration of the model comprises a step estimation of parameters (Section 3.2, “Bayesian Parameter estimation”) of the differential equation system by minimization of a quantity representative of the error (equation 8), during a past observation period between the blood sugar estimated based on the physiological model and the blood sugar measured by the sensor.
Cambridge teaches (Pg. 16) a model which determines initial parameter values for the system. Hovorka teaches a physiological model comprising a differential equation system and state variables that minimizes error. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the physiological model of Cambridge to include a differential equation system describing the time variation of a plurality of state variables, and a step where the automatic calibration of the model comprises a step estimation of parameters of the differential equation system by minimization of a quantity representative of the error, during a past observation period between the blood sugar estimated based on the physiological model and the blood sugar measured by the sensor as taught by Hovorka. Doing so would improve the desired target trajectory of insulin control sequence for the system (Hovorka section 3).
Regarding Claim 9, the combination of Cambridge, Keenan and Hovorka teaches all limitations of claim 8 mentioned above. Cambridge further teaches (Pg. 15; second paragraph and Pg. 16 second paragraph) a system wherein step a) of automatic calibration of the model further comprises a step of determining initial values of the state variables. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, Cambridge teaches (Pg. 18; second paragraph) a system that looks at the difference between the actual model and the predicted model. Cambridge does not teach that the derivative of the models are being used in the calculation. While Keenan teaches a PID derivative model ([0129 -0130], it does not seem to be similar to the claimed derivative that is being used in the present application as Keenan includes a comparison between a derivative and integral component. 
Response to Arguments
Applicant’s arguments, see Pg. 7 lines 18-26, filed 4/2/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cambridge (Hovorka GB 2436873) in view of Keenan (US 20140066884).
Applicant’s arguments, see Pg. 8 lines 7-10, filed 4/2/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cambridge (Hovorka GB 2436873) in view of Keenan (US 20140066884).
The examiner agrees that the rejection in the prior office action did not cite where Keenan discloses the limitation of selecting an alternate way of controlling the insulin delivery device. This has been corrected in the new grounds of rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Randloev (US 20140073892) teaches a glucose predictor device which may be incorporated into a remote controller, remote monitor a mobile phone or a PDA. Randloev’s invention also includes a CGM (continuous glucose monitor).
Brauker (US 20050203360) teaches systems and methods for processing continuous analyte sensors, wherein the sensor is an implantable glucose sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783